Title: Dumas to the American Commissioners, 9 September 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, September 9, 1778, in French: The Assembly of Holland yesterday debated Amsterdam’s proposal opposing an increase in the size of the army. I will translate and send you a copy of the proposal. Mr. van Berckel criticized the Grand Pensionary and suggested I press him for an answer to your letter. I told him I could not do so without your orders. I await an answer to mine of the 4th. The Pensionaries of Harlem and Dort are two very capable men, good republicans and friends of our friend.>
